Citation Nr: 0932918	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for alcohol addition, 
to include as due to service-connected disability.

5.  Entitlement to service connection for a lung disability, 
to include as due to asbestos exposure.

6.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a left wrist 
condition.

7.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a left foot 
condition.

8.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a bilateral 
leg condition, to include scars.

9.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a back 
condition.

10.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a disability 
manifested by shoulder pain.

11.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for an ulcer 
disability.

12.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a skin rash 
disability.

13.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a heart 
condition.

14.  Entitlement to nonservice-connected disability pension.

15.  Entitlement to education benefits under the Montgomery 
GI Bill Selected Reserve Education Assistance Program 
(Chapter 1606).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had a period of Army active service from June 
1974 to July 1974.  A DD Form 214 indicates that the Veteran 
was also ordered to active service in May 1992 in support of 
Operation Garden Plot.  The Veteran had additional service in 
the Army Reserves and Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that prior to adjudication of any of the 14 
claims currently in appellate status additional development 
is required.  See 38 C.F.R. § 19.9.

The Board has re-characterized the issue of service 
connection for alcohol addition to include the contention 
that the claimed disability is due to other claimed service-
connected disability.  See 38 C.F.R. § 3.310.  This re-
characterization is based on a sympathetic reading of the 
contentions put forth at the February 2009 Board hearing.  
Although the law has consistently precluded direct service 
connection for alcohol and drug abuse, service connection for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, service-connected disability may be 
established.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Therefore, adjudication of the claim for service 
connection for alcohol addition is deferred pending 
development of the other claims in appellate status.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board notes that the Veteran's served in the Army 
National Guard and Army Reserves.  There are DD Form 214s of 
record documenting certain periods of service.  Other 
documents of file record that the Veteran received 365 active 
duty points toward Army National Guard retirement in the year 
periods beginning in 1972 and 1973.  Documentation of the 
Veteran's correct periods of service and correctly 
indentifying the type of service is pertinent to all of the 
Veteran's claims.  Regarding the nonservice-connected pension 
claim, the lack of the requisite service has been the primary 
reason for the denial of this claim.  Upon remand, the RO/AMC 
should ensure that all appropriate action to document all 
periods of regular active service, active duty for training 
(ACDUTRA), and inactive duty training (INACDUTRA) has been 
accomplished.  If one of the claims for service connection is 
granted upon remand based on a period of ACDUTRA or 
INACDUTRA, the RO/AMC should identify this period as it will 
then constitute active service.  See 38 C.F.R. § 3.6.

Evidence of record indicates that the Veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA), with the disability onset date being 
August 2002.  The claims file, however, does not contain the 
SSA decision(s) and the underlying medical records on which 
SSA's determination(s) were made.  VA has a duty to seek 
these records.  See 38 C.F.R. § 3.159(c); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  Accordingly, the AMC/RO should contact SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any 
medical records in its possession.

Upon review of the notification letters previously issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the Board finds that upon remand an additional 
comprehensive letter should be issued.  This letter should 
provide the elements of a direct service connection claim, a 
secondary service connection claim, a nonservice-connection 
pension claim, and provide notice regarding new and material 
evidence as outlined in Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding each of the applications to reopen 
previously denied claims. 

Further, all VA medical examination and treatment reports, 
and any private medical records that have not been obtained, 
which pertain to these claims in appellate status must be 
obtained for inclusion in the record.  See 38 C.F.R. § 3.159.

In June 2008, the Veteran received an administrative decision 
denying a claim for education benefits under the Montgomery 
GI Bill Selected Reserve Education Assistance Program 
(Chapter 1606).  In a July 2003 letter, the Veteran noted 
disagreement with this decision; this letter constituted a 
notice of disagreement.  See 38 C.F.R. § 20.201.  The RO has 
not issued a statement of the case regarding this issue.  
Upon remand, the AMC/RO is directed to issue such a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all appropriate action 
to document all periods of regular 
active service, ACDUTRA, and INACDUTRA.  
If one of the claims for service 
connection is granted upon remand based 
on a period of ACDUTRA or INACDUTRA, 
the RO/AMC should identify this period 
as it then constitutes active service.  

2.  Review the record and ensure 
compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an 
additional notification letter regarding 
the 14 claims in appellate status.

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.

The letter should provide the Veteran 
notice of the elements of a direct 
service connection claim, a secondary 
service connection claim, a nonservice-
connection pension claim, and provide 
notice regarding new and material 
evidence as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) 
regarding each of the applications to 
reopen previously denied claims. 

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims in 
appellate status must be obtained for 
inclusion in the record.

4.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) 
and the underlying medical records SSA 
used in making its decision(s).

5.  Thereafter, the Veteran's claims in 
appellate must be adjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

6.  The issue of entitlement to education 
benefits under the Montgomery GI Bill 
Selected Reserve Education Assistance 
Program (Chapter 1606) should be 
reviewed.  If the benefit sought is not 
granted, the Veteran should be furnished 
a statement of the case regarding this 
issue and advised of the appropriate time 
limits to perfect his appeal.  This issue 
should only be returned to the Board if 
an appeal is perfected.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).


